Citation Nr: 1225577	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  05-06 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder, to include as secondary to service-connected low back/thoracic spine disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to October 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in relevant part, denied the benefit sought on appeal.  Jurisdiction of the Veteran's claim has since been transferred to the RO in Waco, Texas.

In September 2008, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge held at the RO in Waco, Texas.  A transcript of that hearing is of record.

In September 2009, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for additional development.  

The Board requested an expert medical opinion from the Veterans Health Administration (VHA) in August 2011.  The opinion was received and associated with the claims folder in September 2011.  

The issue of entitlement to an increased disability rating for service-connected low back/thoracic spine disorder was referred to the RO in the Board's September 2009 decision.  It appears that this issue has still not been adjudicated, and therefore, it is again referred to the RO for appropriate action.

For the reasons discussed below, this appeal is again REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, yet another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In July 2011, the Veteran provided a statement in support of his claim on a VA Form 21-4138 indicating that he had been receiving recent VA treatment, through August 2011, for his claimed disability on appeal from the VA Medical Center in Dallas, Texas, and that he desired VA to obtain copies of his recent VA treatment records.  Indeed, the Board observes that VA treatment records dated since November 2009 have not yet been associated with the claims file or with the electronic record.  Under the law, VA must obtain these outstanding treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, the Veteran submitted authorization for release of medical information forms, dated in July 2011, indicating that he desired VA to obtain records of private treatment from a Dr. Giles in Mabank, Texas, from a Dr. Kancharla in Palestine, Texas, from a Dr. Joseph Do in Tyler, Texas, and from the East Texas Medical Center in Gun Barrel City, Texas, and the East Texas Medical Center in Athens, Texas.  The Board observes that these requests were submitted directly to the RO, were not submitted until days before the VHA request was mailed, and were not received at the Board until after the VHA opinion was received.  As these private treatment records have not been associated with the claims file and may indeed prove relevant to the Veteran's claim on appeal, the RO/AMC should make all reasonable efforts to obtain copies of treatment records from these identified private providers.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed bipolar disorder from the VA Medical Center in Dallas, Texas, dated since November 2009.  Any response received should be memorialized in the Veteran's claims file.

2.  Make all reasonable arrangements, including obtaining any additional/necessary authorization and release forms to obtain copies of treatment records from the following private medical providers, as identified by the Veteran:  Dr. Giles in Mabank, Texas; Dr. Kancharla in Palestine, Texas; and Dr. Joseph Do in Tyler, Texas; and from the East Texas Medical Center in Gun Barrel City, Texas and the East Texas Medical Center in Athens, Texas.  If any requested records are unavailable, a negative reply is required.  Any response received from these health care providers should be memorialized in the Veteran's claim file.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance).  

4.  Finally, readjudicate the Veteran's service connection claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



